— Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about September 29, 2008, which, after a hearing, granted petitioner mother’s application for a final order of protection in her and her son’s favor against respondent father, unanimously affirmed, without costs.
Application by appellant’s counsel to withdraw as counsel granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1976]).
While appellant’s counsel seeks to be relieved, the Law Guardian contends that the appeal should be prosecuted and considered on the merits. She also maintains that the order of protection should be resettled to reflect the court’s oral determination that the prohibition against respondent’s contacting his son is subject to court-ordered visitation.
We agree with appellant’s assigned counsel that there are no nonfrivolous issues that can be raised on this appeal. Thus, we grant her application to withdraw and affirm the order. Counsel properly informed appellant of her opinion that the appeal lacked merit and of his right to seek permission to file a pro se brief with this Court. He has not sought that permission. We note that the Law Guardian took no position when petitioner reiterated her request for a final order of protection at the conclusion of the hearing before the Family Court.
Contrary to the Law Guardian’s contention, there is no need to conform the court’s written order to its oral decision; the former clearly reflects the latter. In any event, any application to modify the order must be made before the Family Court. Concur — Gonzalez, P.J., Saxe, Nardelli, Richter and Román, JJ.